DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 10/29/2020 for the patent application 16/570175 filed 9/13/2019.

Status of Claims
Claims 3, 4, 9, 20 and 23 have been canceled. Claims 1, 2, 5-8, 10-19, 21, 22 and 24-26 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19, 21-22, 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, 
The limitations in claim 16 of “ receive user input…, in response to receiving the user input…, determine, based on the estimated…, cause a selection option…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and memory” nothing in the claim element precludes the step from practically being performed in the mind (human observation and/or gathering data). For example, but for the “a processor and a memory” language, “user input…, in response to receiving the user input…, determine, based on the estimated…, cause a selection option…” in the context of this claim encompasses the user manually turning up the volume and if the user feel they cannot hear the audio, the user can invoke the system to enable closed captioning. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations in claim 19 of “determine one or more thresholds…, determining the one or more thresholds…, and determine whether to turn on or off closed captioning…,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a memory – using a processor to perform both the obtaining, correlating, and providing steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) and the memory to provide the processor with instructions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Dependent claim(s) 17, 18, 21, 22, 24-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea where the additional limitations are no more than field of use or merely involve insignificant extra solution activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0330396 A1 to Garcia Navarro in view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino and in further view of U.S. Pub. No. 2014/0184905 A1 to Mountain. 
As to claim 1, Garcia Navarro discloses a method for controlling closed captioning, comprising: 
Garcia Navarro Fig. 1, 2, ¶0041, 0047, receiving by the media device 102 with processor for controlling closed captioning via text 238, multiple information e.g. closed captioning text of the media content stream 202 and/or EPG information); 
estimating, by the at least one computer processor, the loudness level of the ambient noise by at least: causing the ambient noise to be sampled with a microphone (Garcia Navarro Fig. 1-3, ¶0014, 0023, detecting background/ambient noise with microphone 126);
determining, by the at least one computer processor, whether to turn on or off closed captioning based on the estimated loudness level of ambient noise and estimated loudness level of the audio of the program content stream (Garcia Navarro Fig. 1-3, ¶0025, 0027, 0031, 0033, 0045-0047, 0056-0057, 0076, 0081, 0083, determining by the media device 102 with processor to initiate/enable or discontinue the closed captioning based on the measured/estimated background/ambient noise level and the estimated sound level (volume) of the audio portion of the presented media content), 
wherein the determining whether to turn on or off closed captioning includes: determining to turn on the closed captioning based on the estimated loudness level of the ambient noise meeting or exceeding a second predetermined threshold (Garcia Navarro Fig. 1, 2, ¶0019, 0027, initiate/enable  the closed captioning if exceeding predefined background/ambient noise level threshold).
Garcia Navarro does not expressly disclose determining a decibel level of the sampled ambient noise; and
determining to turn on the closed captioning based on the estimated loudness level of the audio of the program content stream falling below a first predetermined threshold.
Stroffolino discloses estimating, by the at least one computer processor, the loudness level of the ambient noise by at least: causing the ambient noise to be sampled with a microphone; and determining a decibel level of the sampled ambient noise (Stroffolino Fig. 1, 3, ¶0042, 0047, 0052, 0064, sampling ambient noise with microphone and determining ambient noise level measured in decibels).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Garcia Navarro by determining a decibel level of the sampled ambient noise as disclosed by Stroffolino. The suggestion/motivation would have been in order to provide sound/audio measurements in units of decibels allowing users to identify common sound levels associated with decibels thereby enhancing the user’s experience.
Garcia Navarro and Stroffolino do not expressly disclose wherein the determining whether to turn on or off closed captioning includes: determining to turn on the closed captioning based on the estimated loudness level of the audio of the program content stream falling below a first predetermined threshold.
Mountain discloses wherein the determining whether to turn on or off closed captioning includes: determining to turn on the closed captioning based on the estimated loudness level of the audio of the program content stream falling below a first predetermined threshold (Mountain Fig. 1, 2, 5, ¶0028, 0042, closed captioning enabled when volume level is less than the threshold level).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Garcia Navarro and Stroffolino by wherein the determining whether to turn on or off closed captioning includes: determining to turn on the closed captioning based on the estimated loudness level of the audio of the program content stream falling below a first predetermined threshold as disclosed by Mountain. The suggestion/motivation would have been in order to provide volume level based closed captioning control based on various threshold to simplify and improve the user experience.
As to claim 2, Garcia Navarro discloses wherein the determining whether to turn on or off closed captioning includes: determining to turn on the closed captioning based on the estimated loudness level of the ambient noise meeting or exceeding a predetermined threshold (Garcia Navarro Fig. 1, 2, ¶0019, 0027, exceeding predefined background/ambient noise level threshold).
As to claim 5, Garcia Navarro discloses wherein the determining whether to turn on or off closed captioning includes: determining to turn off the closed captioning based on the estimated loudness level of the ambient noise falling below the second predetermined threshold (Garcia Navarro Fig. 1, 2, ¶0031, 0076, closed captioning discontinued when the background/ambient noise level 
As to claim 6, Mountain discloses wherein the determining whether to turn on or off closed captioning includes: determining to turn off the closed captioning additionally based on the estimated loudness level of the audio of the program content stream meeting or exceeding the first predetermined threshold (Mountain Fig. 1, 2, 5, ¶0028, 0042, closed captioning disabled when volume level is higher than the threshold level). 
As to claim 7, Garcia Navarro discloses wherein the determining whether to turn on or off closed captioning includes: determining to turn on the closed captioning based on a ratio of the estimated loudness level of the audio of the program content stream to the estimated loudness level of the ambient noise (Garcia Navarro Fig. 1, 2, ¶0033, ratio between sound level of the background/ambient noise and the sound level of the audio portion of the presented media content where the ratio exceeds a predefined ratio threshold, closed captioning is enabled).  
As to claim 11, Garcia Navarro discloses estimating, by the at least one computer processor, the loudness level of the audio of the program content stream (Garcia Navarro Fig. 1, 2, ¶0025).
As to claim 12, Garcia Navarro discloses wherein the estimated loudness level of the audio of the program content stream is, or is based on, one or more of: one or more indications of volume level in an audio signal representing the audio of the program content stream; one or more indications of volume level in Garcia Navarro Fig. 1, 2, ¶0023, 0025-0026, estimating the volume level of the audio) using specified volume level setting and distance of the users from the speakers).
As to claim 13, Garcia Navarro discloses causing, by the at least one computer processor, the closed captioning to be displayed on a presentation device along with content of the program content stream in response to the determination whether to turn on or off closed captioning (Garcia Navarro Fig. 1, 2, ¶0031, 0045-0047, 0056-0057, 0076, closed captioning displayed on the television with media content).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Pub. No. 2016/0330396 A1 to Garcia Navarro in view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino in further view of U.S. Pub. No. 2014/0184905 A1 to Mountain and in further view of U.S. Pub. No. 2006/0044479 A1 to Heo.
As to claim 8, Garcia Navarro, Stroffolino and Mountain do not expressly disclose wherein the determining whether to turn on or off closed captioning includes determining to turn on the closed captioning based on the ratio of the estimated loudness level of the audio of the program content stream to the estimated loudness level of the ambient noise falling below a threshold.
Heo discloses wherein the determining whether to turn on or off closed captioning includes determining to turn on the closed captioning based on the ratio of the estimated loudness level of the audio of the program content stream to the estimated loudness level of the ambient noise falling below a threshold (Heo Fig. 5-7, ¶0050, difference between selected audio volume level and surrounding noise volume level is lower than +10dB (definition of dB expressing the ratio of one value of a power or field quantity to another), then display caption).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Garcia Navarro, Stroffolino and Mountain by wherein the determining whether to turn on or off closed captioning includes determining to turn on the closed captioning based on the ratio of the estimated loudness level of the audio of the program content stream to the estimated loudness level of the ambient noise falling below a Heo. The suggestion/motivation would have been in order to provide closed captioning based difference between selected audio volume level and surrounding noise volume level is lower than a threshold thereby enhancing the user’s experience.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0330396 A1 to Garcia Navarro in view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino in further view of U.S. Pub. No. 2014/0184905 A1 to Mountain and in further view of U.S. Pub. No. 2020/0166639 A1 to Lei.
As to claim 10, Garcia Navarro and Stroffolino disclose wherein the causing the ambient noise to be sampled with a microphone includes causing the ambient noise to be sampled while the audio of the program content stream being output by a loudspeaker that is audible to the microphone (Garcia Navarro Fig. 1-3, ¶0014, 0023, detecting background/ambient noise with microphone 126 and Stroffolino Fig. 1, 3, ¶0042, 0047, 0052, 0064, sampling ambient noise with microphone)
Garcia Navarro, Stroffolino and Mountain do not expressly disclose wherein the causing the ambient noise to be sampled with a microphone includes causing the ambient noise to be sampled while the audio is not being output by a loudspeaker that is audible to the microphone.
Lei discloses wherein the causing the ambient noise to be sampled with a microphone includes causing the ambient noise to be sampled while the audio is not being output by a loudspeaker that is audible to the microphone (Lei ¶0026, 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Garcia Navarro, Stroffolino and Mountain by wherein the causing the ambient noise to be sampled with a microphone includes causing the ambient noise to be sampled while the audio is not being output by a loudspeaker that is audible to the microphone as disclosed by Lei. The suggestion/motivation would have been in order to accurately sample the surrounding ambient noise by turning off the speaker to prevent audio signals being sampled from the speaker.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0330396 A1 to Garcia Navarro in view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino in further view of U.S. Pub. No. 2014/0184905 A1 to Mountain and in further view of U.S. Pub. No. 2013/0302008 A1 to Kwon.
As to claim 14, Mountain discloses receiving, by the at least one computer processor, user input indicative of a volume increase for output of the audio of the program content stream (Mountain Fig. 1, 2, 5, ¶0028, 0037-0039, 0042, receiving user input for volume adjustment, e.g. increasing the volume);
in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimating by the at least one computer processor, one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, in response to volume increase, determine the new adjusted volume level value); 
determining, by the at least one computer processor, based on the estimated one or more of current loudness level of the audio of the program content stream, one or more thresholds of one or more of: loudness level of the audio of the program content stream (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining based on the new adjusted volume level value is more than or less than a threshold); and 
determining, by the at least one computer processor, whether to turn on or off closed captioning based on one or more of the determined thresholds being crossed (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining to enable or disable the closed captioning based on the thresholds).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Garcia Navarro by receiving, by the at least one computer processor, user input indicative of a volume increase for output of the audio of the program content stream; in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimating by the at least one computer processor, one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase; determining, by the at least one computer processor, based on the estimated one or more of current loudness level of the audio of the program content stream, one or more thresholds of one or more of: loudness level of the Mountain. The suggestion/motivation would have been in order to provide volume level based closed captioning control based on various threshold to simplify and improve the user experience.
Garcia Navarro, Stroffolino and Mountain do not expressly disclose a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase;
determining, by the at least one computer processor, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise.
Kwon discloses a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase (Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value and display a caption);
determining, by the at least one computer processor, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise (Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value and display a caption).
Garcia Navarro, Stroffolino and Mountain by a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase; determining, by the at least one computer processor, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise as disclosed by Kwon. The suggestion/motivation would have been in order to determine the ambient noise at the time of the user command to increase the volume thereby conserving system resources enhancing the user’s experience.
As to claim 15, Mountain discloses the determining one or more thresholds includes determining a threshold loudness level of the audio of the program content stream based on the estimated current loudness level of the audio of the program content stream at the time of receiving the user input indicative of the volume increase (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining based on the new adjusted volume level value is more than or less than a threshold); and 
the determining whether to turn on or off closed captioning includes determining to turn on closed captioning based on an estimated loudness level of the audio of the program content stream at a time after receiving the user input indicative of a volume increase falling below the threshold loudness level of the audio of the program content stream (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0184905 A1 to Mountain and in further view of U.S. Pub. No. 2013/0302008 A1 to Kwon and in further view of U.S. Pub. No. 2015/0178040 A1 to Kraut.
As to claim 16, Mountain discloses a system for controlling closed captioning comprising: 
at least one processor (Mountain Fig. 1, 2, 4, 5, ¶0032-0033); 
at least one memory coupled to the at least one processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to (Mountain Fig. 1, 2, 4, 5, ¶0032-0033): 
receive user input indicative of a volume increase for output of audio of a program content stream (Mountain Fig. 1, 2, 5, ¶0028, 0037-0039, 0042, receiving user input for volume adjustment, e.g. increasing the volume); 
in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, in response to volume increase, determine the new adjusted volume level value); and
Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining based on the new adjusted volume level value is more than or less than a threshold).
Mountain does not expressly disclose in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase; 
determine, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise; and 
cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
Kwon discloses in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase (Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value and display a caption);
Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value and display a caption).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain by in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase and determine, based on the estimated one or more of current loudness level of ambient noise, one or more thresholds of one or more of: loudness level of the ambient noise as disclosed by Kwon. The suggestion/motivation would have been in order to determine the ambient noise at the time of the user command to increase the volume thereby conserving system resources enhancing the user’s experience
Mountain and Kwon do not expressly disclose cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
Kraut discloses cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, displaying options associated with the content including controls for allowing the 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain and Kwon by cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed as disclosed by Kraut. The suggestion/motivation would have been in order to provide an option that allows the user to manually configure the closed captioning based on the threshold thereby enhancing the user’s experience.
As to claim 17, Mountain discloses the determining one or more thresholds includes determining a threshold loudness level of the audio of the program content stream based on the estimated current loudness level of the audio of the program content stream at the time of receiving the user input indicative of the volume increase (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, determining based on the new adjusted volume level value is more than or less than a threshold); and 
the determining whether to turn on or off closed captioning includes determining to turn on closed captioning based on an estimated loudness level of the audio of the program content stream at a time after receiving the user input indicative of a volume increase falling below the threshold loudness level of the audio of the program content stream (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 
As to claim 18, Mountain and Kraut discloses process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, user manually invoking closed captioning for display based on the threshold); and 
determine whether to turn on or off closed captioning based on one or more of the determined thresholds being crossed (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, turning on or off the closed captioning based on the thresholds).

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0184905 A1 to Mountain in view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino.
As to claim 19, Mountain discloses a non-transitory computer readable storage medium having computer executable instructions thereon that, when executed by at least one computer processor, cause the at least one computer processor to cause a noise canceling system to: 
determine one or more thresholds of one or more of: loudness level of audio of a program content stream, on which to base determination of whether to turn on or off closed captioning (Mountain Fig. 1, 2, 5, ¶0024, 0028, 0037-0039, 0042, determining thresholds for the volume level value of the audio of the 
processing input from a user indicative of one or more of: a loudness level of audio of the program content stream at which to turn on or turn off closed captioning (Mountain Fig. 1, 2, 5, ¶0024, 0028, 0037-0039, 0042, user input for adjusting the volume level to enable/disable closed captioning), wherein the loudness level of audio of the program content stream is, or is based on, at a time associated with receiving the input from the user, one or more indications of current volume level in an audio signal representing the audio of the program content stream and current audio settings of a device outputting the audio of the program content stream (Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, the volume level of the audio is based on the user input adjusting the volume level value); and
determine whether to turn on or off closed captioning based on one or more of the determined thresholds being crossed (Mountain Fig. 1, 2, 5, ¶0024, 0028, 0037-0039, 0042, determining to enable/disable the closed captioning based on the thresholds).
Mountain does not expressly disclose determine one or more thresholds of one or more of: loudness level of ambient noise;
processing input from a user indicative of one or more of: a loudness level of ambient noise at which to turn on or turn off closed captioning; and
determining the one or more thresholds based on the input.
Stroffolino discloses determine one or more thresholds of one or more of: loudness level of ambient noise (Stroffolino Fig. 1-3, ¶0046, 0053, 0057-0058, determining threshold for the ambient audio noise level).
processing input from a user indicative of one or more of: a loudness level of ambient noise at which to turn on or turn off closed captioning (Stroffolino Fig. 1-3, ¶0046, 0053, 0057-0058, user selected ambient audio thresholds for closed caption); and 
determining the one or more thresholds based on the input (Stroffolino Fig. 1-3, ¶0046, 0053, 0057-0058, user selected ambient audio thresholds for closed caption).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain by determine one or more thresholds of one or more of: loudness level of ambient noise;processing input from a user indicative of one or more of: a loudness level of ambient noise at which to turn on or turn off closed captioning; and determining the one or more thresholds based on the input as disclosed by Stroffolino. The suggestion/motivation would have been in order to provide closed captioning based on ambient noise levels thereby enhancing the user’s experience.
As to claim 24, Stroffolino discloses wherein the loudness level of ambient noise is based on, at a time associated with receiving the input from the user, a measured current decibel level of the ambient noise (Stroffolino Fig. 1, 3, ¶0042, 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain by wherein the loudness level of ambient noise is based on, at a time associated with receiving the input from the user, a measured current decibel level of the ambient noise as disclosed by Stroffolino. The suggestion/motivation would have been in order to provide sound/audio measurements in units of decibels allowing users to identify common sound levels associated with decibels thereby enhancing the user’s experience.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0184905 A1 to Mountain in view of U.S. Pub. No. 2017/0289486 A1 to Stroffolino and in further view of U.S. Pub. No. 2015/0178040 A1 to Kraut.
As to claim 21, Mountain and Stroffolino do not expressly disclose cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed; and 
process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed.
Kraut discloses cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the Kraut Fig. 3, 4, ¶0032, 0033, 0035, displaying options associated with the content including controls for allowing the user to manually invoke closed captioning based on the sampled ambient noise exceed a threshold volume level); and 
process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed (Kraut Fig. 3, 4, ¶0032, 0033, 0035, user manually invoking closed captioning for display based on the threshold)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mountain and Stroffolino by cause a selectable option to be presented to the user of whether to have closed captioning turned on or off based on one or more of the determined thresholds being crossed; and process input indicative of a selection of the user to have closed captioning turned on or off based on one or more of the determined thresholds being crossed as disclosed by Kraut. The suggestion/motivation would have been in order to provide an option that allows the user to manually configure the closed captioning based on the threshold thereby enhancing the user’s experience.
As to claim 22, Mountain and Stroffolino discloses determine that one or more of the determined thresholds has been crossed (Mountain Fig. 1, 2, 5, ¶0024, 0028, 0037-0039, 0042, determining to enable/disable the closed captioning based on the thresholds and Stroffolino Fig. 1-3, ¶0046, 0053, 0057-0058, determining threshold exceeded); and 
Mountain Fig. 1, 2, 4, 5, ¶0028, 0037-0039, 0042, turning on or off the closed captioning based on the thresholds and Stroffolino Fig. 1-3, ¶0046, 0053, 0057-0058, closed captioning on/off based on the thresholds).

Response to Arguments
Applicant's arguments filed 10/29/2020 related to claims 1, 2, 5-8, 10-19, 21, 22 and 24-26 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
Claims 1-26 were rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. 
Applicant respectfully traverses the rejections. However, amendments to the claims have been made herein in order to advance prosecution of the Application towards allowance. 
Applicant respectfully disagrees with the Office that the claims are ineligible under 35 USC 101. As a preliminary matter, the Office is basing the rejection on a basis that does not exist in the USPTO guidelines or the law. The Office states on page 3 of the Office Action, "If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas". However, the Examiner leaves off the part "unless the claim cannot practically be performed in the mind" (see January 2019 USPTO Patent Eligibility Guidance). 
Claim 1 cannot practically be performed in the human mind. For example, claim 1 recites "determining, by the at least one computer processor, whether to turn on or off closed captioning based on estimated loudness level of ambient noise and estimated loudness level of the audio of the program content stream", which cannot practically be performed in the human. This is because a human deciding whether to turn on or off closed captioning could not estimate specific individual loudness levels of the ambient noise and the television program audio, but would instead just know generally that they can't properly hear the program dialogue. This is further clarified by an amendment that incorporates the limitations of claim 9 into claim 1 that states "estimating, by the at least one computer processor, a loudness level of ambient noise by at least: causing the ambient noise to be sampled with a microphone and determining a decibel level of the sampled ambient noise". 
The eligibility of independent claims 16 and 19 will be apparent in view of at least the reasons above regarding claim 1. 
Furthermore, claim 1 recites "a system for controlling closed captioning" which, despite the Examiner's allegations, is not "generic computer components". 
Additionally, the Examiner fails to present a prima facie case of ineligibility for the dependent claims because the Examiner fails to properly apply step 2B of the Alice test to determine whether the dependent claims recite additional elements that amount to "significantly 
Therefore, Applicant respectfully requests the rejections be withdrawn.
Examiners Response:
The examiner finds the arguments regarding claims 1, 2, 5-8, 10-15 persuasive and withdrawn the rejection. However, the rejections regarding claims 16-19, 21 and 22 24-26 are maintained. It is noted the claimed limitation amended in claim 1 “estimating, by the at least one computer processor, a loudness level of ambient noise by at least: causing the ambient noise to be sampled with a microphone and determining a decibel level of the sampled ambient noise” is/are not recited in claims 16-19, 21, 22 and 24-26. As rejected above claim 16 and 19 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and memory” nothing in the claim element precludes the step from practically being performed in the mind (human observation and/or gathering data). For example, but for the “a processor and a memory” language, “user input…, in response to receiving the user input…, determine, based on the estimated…, cause a selection option…” in the context of this claim encompasses the user manually turning up the volume and if the user feel they cannot hear the audio, the user can invoke the system to enable closed captioning. For example, but for the “a processor and a memory” language, “determine one or more thresholds…, determining the one or more thresholds…, and determine whether to turn on or off closed captioning…,” in the context of this claim encompasses the user manually determining thresholds for noise and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a memory – using a processor to perform both the obtaining, correlating, and providing steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) and the memory to provide the processor with instructions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


In reference to Applicant's arguments:
Regarding claim 1 as amended, the base reference Navarro is directed to a system that turns on closed captioning based on a difference or ratio between the ambient background noise and the program volume level. However, one of ordinary skill in the art would not combine Navarro with Mountain to arrive at the combination of features of claim 1 as amended. Claim 1 as amended recites, "determining to turn on the closed captioning based on the estimated loudness level of the audio of the program content stream falling below a first predetermined threshold" (emphasis added). Navarro teaches away from such a combination, stating "If the detected background noise level exceeds that particular maximum background noise level threshold, regardless of the output audio volume, presentation of text is initiated" (emphasis added). 
For at least the foregoing reasons, claim 1 is novel and nonobvious in view of the references cited by the Office.

Regarding independent claim 16 and independent claim 19 as amended, Applicant respectfully disagrees with the Office that Mountain discloses "in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate...a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase" as recited in independent claim 16 and similarly in independent claim 19 as amended. In contrast, as the Office states on page 19 of the Office Action, Mountain discloses "determining the new adjusted volume level" (emphasis added). 
Therefore, since Mountain does not disclose the limitations that the Office alleges it does, the combination of references relied on by the Office does not teach or suggest all the limitations of independent claim 16 and independent claim 19 as amended.

Examiners Response:
The examiner respectfully disagrees. The portions relied upon by the applicant is an alternative embodiment that exceeds the highest background noise level threshold. Garcia Navarro discloses the use of the estimated sound level (volume) of the audio portion of the presented media content and the measured/estimated background/ambient noise level in determining to Garcia Navarro Fig. 1-3, ¶0025, 0027, 0031, 0033, 0045-0047, 0056-0057, 0076, 0081, 0083).
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
Mountain and Kwon in combination do disclose in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimating by the at least one computer processor, one or more of: a current loudness level of the audio of the program content stream at a time of receiving the user input indicative of the volume increase and a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase.
In particular, Mountain discloses a user 10 may want to listen to louder audio, and turns up the volume level of the audio using the VOL+ button 18A on remote control 200. In the event that the user 10 has to momentarily lower the audio volume level, for example to accommodate phone conversation in the background or another viewer's sensitivity to sound, but does not want to mute the audio and miss anything happening in the viewed programming content, user 10 uses the VOL- button 18B to lower the volume level, maybe actuating the VOL- button 18B several times, and at a certain volume level, closed captioning of the video presentation becomes enabled. The content receiver 100 detects Mountain Fig. 1, 2, 4, 5, ¶0028). A volume detecting module that detects volume adjustments and determines an updated volume level resulting from the detected volume adjustment. The volume detecting module outputs the adjusted volume level to be used by the controlling module to determine whether to enable or disable closed captioning (Mountain Fig. 1, 2, 4, 5, ¶0037-0039, 0042). In other words, when the user changes/adjusts the volume the current/new/adjusted volume is determined to enable/disable closed captioning.
Kwon discloses in response to receiving the user input indicative of a volume increase for output of the audio of the program content stream, estimate one or more of: a current loudness level of ambient noise at a time of receiving the user input indicative of the volume increase (Kwon Fig. 4-5, ¶0094-0095, 0102, when a command for volume increases, determining a level of the surround noise is equal to or greater than a predetermined value and display a caption).
Regarding claim 19, Mountain and Kwon in combination do disclose processing input from a user indicative of one or more of: a loudness level of audio of the program content stream at which to turn on or turn off closed captioning and a loudness level of ambient noise at which to turn on or turn off closed captioning.
In particular, Mountain discloses a user 10 may want to listen to louder audio, and turns up the volume level of the audio using the VOL+ button 18A on remote control 200. In the event that the user 10 has to momentarily lower the Mountain Fig. 1, 2, 4, 5, ¶0028). A volume detecting module that detects volume adjustments and determines an updated volume level resulting from the detected volume adjustment. The volume detecting module outputs the adjusted volume level to be used by the controlling module to determine whether to enable or disable closed captioning (Mountain Fig. 1, 2, 4, 5, ¶0037-0039, 0042). In other words, when the user changes/adjusts the volume the current/new/adjusted volume is determined to enable/disable closed captioning.
Stroffolino discloses processing input from a user indicative of one or more of: a loudness level of ambient noise at which to turn on or turn off closed captioning (Stroffolino Fig. 1-3, ¶0046, 0053, 0057-0058, user selected ambient audio thresholds for closed caption). 
Therefore applicant’s arguments are not persuasive and the examiner respectfully disagrees. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1, 2, 5-8, 10-19, 21, 22 and 24-26 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KYU CHAE/
Primary Examiner, Art Unit 2426